Syllabus by
WASHBURN. J.
When, in a proceeding to fix the value of real estate taken for public purposes, evidence is offered, in cross-examination of the sale price of other land, its competency depends upon whether there was an actual sale sufficiently near in point of time, whether the.other land is similiar in character, location and other circumstances relating to value, and whether the sale was in a fair and open market, and should be determined by the trial judge in the exercise of a sound discretion; and such determination will not be disturbed by a reviewing court unless an abuse of discretion is shown.
Full opinion will be published later.